      Case 4:18-cv-04020 Document 22 Filed on 05/14/20 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
               Plaintiff,                              )
                                                       )
v                                                      )
                                                       )    Civil Action No. H-18-4020
JAGMAIL S. GILL, and                                   )
AMARJIT K. GILL                                        )
                                                       )
               Defendants.                             )

                                   SUGGESTION OF DEATH

       Pursuant to Federal Civil Procedure Rule 25, the United States informs the Court as

follows:

1.     On April 28, 2020, Counsel for Jagmail and Amarjit Gill informed the United States that

Jagmail Gill had passed away on April 2, 2020, in the United Kingdom.

2.     The United States is unaware if an estate has been opened on behalf of Jagmail Gill or if

an executor/executrix has been named to represent the Estate of Jagmail Gill. Thus, the United

States cannot request to substitute parties at this time.

                                               RICHARD E. ZUCKERMAN
                                               Principal Deputy Assistant Attorney General

                                                   /s/ Herbert W. Linder
                                                   HERBERT W. LINDER
                                                   Ohio Bar No. 0065446
                                                   Attorney, Tax Division
                                                   Department of Justice
                                                   717 N. Harwood, Suite 400
                                                   Dallas, Texas 75201
                                                   (214) 880-9754
                                                   (214) 880-9741 (facsimile)
                                                   Herbert.W.Linder@usdoj.gov
                                                   ATTORNEYS FOR UNITED STATES
                                                   1
      Case 4:18-cv-04020 Document 22 Filed on 05/14/20 in TXSD Page 2 of 2




                                CERTIFICATE OF SERVICE

       I certify that service of the foregoing document has been made on May 14, 2020, by

regular mail to:

Nicole M. Elliott
HOLLAND & KNIGHT
800 17th Street NW, NW, Suite 1100
Washington, DC 20006

 Joshua D. Smeltzer, Esq.
 Brown Fox, PLLC
 8111 Preston Road, Suite 300
 Dallas, Texas 75225




                                    /s/Herbert W. Linder
                                    HERBERT W. LINDER




                                              2
